Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered September 19, 2002, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, criminal possession of a weapon *331in the fourth degree and unlawful possession of marijuana, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 3 to 6 years, 1 year and time served, respectively, unanimously affirmed.
Defendant’s conviction of third degree possession of a controlled substance was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s intent to sell the drugs found in his possession was established by evidence that he participated in two sales to undercover officers, and his acquittal of the sale charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). In any event, even without considering the evidence of the sales, the jury could have reasonably inferred defendant’s intent to sell from the fact that he possessed 18 vials of crack cocaine (see People v Alvino, 71 NY2d 233, 245 [1987]). We have considered and rejected defendant’s remaining arguments as to this issue.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.